Title: To John Adams from James McHenry, 7 September 1799
From: McHenry, James
To: Adams, John



Sir.
Trenton War Department 7 Sept. 1799.

The inclosed letter from Major General Pinckney expresses his wish and respecting an appointment in the army for Thomas Pinckney junr. the son  of his brother Major Pinckney. If you think it proper to appoint the young gentleman a Lieutenant in the 1st. Regiment of Artillerists & Engineers I have no doubt but it will be pleasing to both father & brother. Mr Pinckney is a student at Princetown College, an officer in a volunteer militia Company formed of the scholars, and I understand has a decided passion for the military life.
With the greatest respect I have the honour to be, Sir, / Your most obt & most hbl st.

James McHenry